United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          July 7, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 05-51084
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                  versus

      CARLOS MORALES-JIMENEZ, also known as Rigoberto Morales,

                                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 3:04-CR-517-ALL
                         --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

      Carlos Morales-Jimenez (Morales) appeals his conviction and

57-month   sentence    for   illegal    reentry    following    deportation.

Morales argues that the district court erred in allowing the

Government to supplement the record on remand with certified copies

of documents proving that his prior conviction for burglary of a

habitation was a crime of violence that warranted the 16-level

increase under U.S.S.G. § 2L1.2(b)(1)(A)(ii).          He also argues that

the   “felony”   and   “aggravated     felony”    provisions   of   8    U.S.C.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 1326(b)(1) and (2) are unconstitutional in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000).

      At Morales’s sentencing, defense counsel challenged the lack

of evidence presented by the Government to establish that his

conviction     for      a     burglary     of    a     habitation       constituted       a

§ 2L1.2(b)(1)(A)(ii) crime of violence.                       At the re-sentencing,

defense counsel challenged the Government’s failure to admit into

evidence,    at    the      original     sentencing      hearing,       the    documents

necessary to establish the fact of Morales’s prior conviction.

      Morales does not challenge the accuracy of the documents

provided to defense counsel at the original sentencing, nor does he

argue   that      his       burglary     conviction      does     not    warrant        the

§   2L1.2(b)(1)(A)(ii)         increase.         The    Government’s          failure    to

formally     introduce        certified     copies       of    the   indictment         and

commitment order was not reversible error.                     See United States v.

Ramirez, 367 F.3d 274, 276-77 (5th Cir. 2004).                   The district court

did not err by allowing the Government to respond to defense

counsel’s objection at the re-sentencing by admitting evidence in

support of its position.           See FED. R. CRIM. P. 32(i)(2).

      Morales’s         constitutional          challenge       is   foreclosed          by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Morales contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly rejected

such arguments on the basis that Almendarez-Torres remains binding.

                                            2
See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).     Morales properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for further

review.   Because Morales has shown no error in the judgment of the

district court, that judgment is AFFIRMED.




                                 3